As filed with the Securities and Exchange Commission on May 20, 2011. 1933 Act File No. 33-65572 1940 Act File No. 811-7852 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933X Pre-Effective Amendment No. Post-Effective Amendment No.64 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X Amendment No.65 USAA MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) 9800 Fredericksburg Road, San Antonio, TX78288 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code (210) 498-0226 Christopher P. Laia, Secretary USAA MUTUAL FUNDS TRUST 9800 Fredericksburg Road San Antonio, TX78288-0227 (Name and Address of Agent for Service) It is proposed that this filing will become effective under Rule 485 _X immediately upon filing pursuant to paragraph (b) on (May 1, 2011) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act and the Investment Company Act, the Registrant certifies that it meets all requirements for effectiveness of this registration statement pursuant to Rule 485(b) under the Securities Act and has duly caused this amendment to its registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of San Antonio and state of Texas on the 26th day of April, 2011. USAA MUTUAL FUNDS TRUST Daniel S. McNamara Vice President Pursuant to the requirements of the Securities Act, this amendment to the registration statement has been signed below by the following persons in the capacities and on the date(s) indicated. (Signature) (Title) (Date) /S/ Richard A. Zucker Richard A. Zucker Chairman of the Board of Trustees April 26, 2011 /s/ Christopher W. Claus Christopher W. Claus Vice Chairman of the Board of Trustees and President (Principal Executive Officer) April 26, 2011 /s/ Roberto Galindo, Jr. Roberto Galindo, Jr. Treasurer (PrincipalFinancial and Accounting Officer) April 26, 2011 /s/ Barbara B. Dreeben Barbara B. Dreeben Trustee April 26, 2011 /s/ Robert L. Mason Robert L. Mason Trustee April 26, 2011 /s/ Barbara B. Ostdiek Barbara B. Ostdiek Trustee April 26, 2011 /s/ Michael F. Reimherr Michael F. Reimherr Trustee April 26, 2011 EXHIBIT INDEX 101.INSXBRL Instance Document 101.SCHXBRL Taxonomy Extension Schema 101.DEFXBRL Taxonomy Extension Definition Linkbase 101.LABXBRL Taxonomy Extension Label Linkbase 101.PREXBRL Taxonomy Extension Presentation Linkbase
